DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 05 February 2022, with respect to the rejection of claim 14 under 35 U.S.C. §112(b) and the rejection of claims 11, 13, and 15-22 have been fully considered and are persuasive.  The rejections of all claims has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 11, the prior art of record fails to teach and/or suggest an ultrasonic wave inspection device comprising, in combination with the other recited elements, a member that is arranged between the transmitter and the receiver and faces a partial region of the first surface and a partial region of the second surface such that the member covers the partial region of the second surface while exposing another region of the second surface disposed outside the partial region of the second surface when viewed from an arrangement direction in which the transmitter and the receiver are arranged, the member being configured to be spaced apart from an end portion of a peripheral portion of the inspection object that overlaps with the member when viewed from the arrangement direction in which the transmitter and the receiver are arranged; and a guide that guides the inspection object and makes at least the end portion of the peripheral portion of the inspection object overlap with the member when viewed from the arrangement direction in which the transmitter and the receiver are arranged, wherein the member is integrally formed with the guide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855